—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 19, 1996, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 7 to 14 years, unanimously affirmed.
The court’s Sandoval ruling permitting limited inquiry into defendant’s two 1982 convictions for larceny and robbery was a proper exercise of discretion. The convictions were highly probative of defendant’s credibility and were not unduly remote (People v Miller, 184 AD2d 375, Iv denied 80 NY2d 1028).
Evidence of an uncharged contemporaneous drug sale was properly admitted to show that defendant intended to sell the drugs found in his possession (People v Mendoza, 245 AD2d 177, Iv denied 91 NY2d 975), and to provide the jury with a *215complete narrative (see, People v Pressley, 216 AD2d 202, Iv denied 86 NY2d 800). Contrary to defendant’s contention, the People “were not bound to stop after presenting minimum evidence” (People v Alvino, 71 NY2d 233, 245).
Defendant’s claim that the court’s charge concerning defendant’s decision not to testify was unduly lengthy is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.